 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2
 
 



THIRD AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT




This THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of May __, 2011, by and among PENINSULA GAMING,
LLC, a Delaware limited liability company (“Parent”), DIAMOND JO, LLC, a
Delaware limited liability company (“DJL”), THE OLD EVANGELINE DOWNS, L.L.C., a
Louisiana limited liability company (“OED”), DIAMOND JO WORTH, LLC, a Delaware
limited liability company (“DJW”), BELLE OF ORLEANS, L.L.C., a Louisiana limited
liability company (“Amelia Belle”), KANSAS STAR CASINO, LLC, a Kansas limited
liability company (“Kansas Star”; and together with Parent, DJL, OED, DJW and
Amelia Belle, referred to hereinafter each individually as a “Borrower”, and
individually and collectively, as “Borrowers”), PENINSULA GAMING CORP., a
Delaware corporation (“Guarantor”), the Lenders (as defined in the hereinafter
defined Loan Agreement) signatories hereto, and WELLS FARGO CAPITAL FINANCE,
INC. (formerly known as Wells Fargo Foothill, Inc.), a California corporation,
as the arranger and agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”).
 
W I T N E S S E T H:


WHEREAS, Borrowers, Agent, and the Lenders are parties to that certain Amended
and Restated Loan and Security Agreement, dated as of October 29, 2009, as
amended by that certain First Amendment to Amended and Restated Loan and
Security Agreement, dated as of June 15, 2010 and that certain Second Amendment
to Amended and Restated Loan and Security Agreement, dated as of February 2,
2011 (as further amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”; capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Loan
Agreement), pursuant to which the Lender Group has agreed to make the Advances
and other extensions of credit to Borrowers from time to time pursuant to the
terms and conditions thereof and the other Loan Documents;
 
WHEREAS, Borrowers requested that certain terms and conditions of the Loan
Agreement be amended and the Lender Group has agreed to the requested amendments
on the terms and conditions provided herein;
 
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1. Amendments to the Loan Agreement.
 
(a) Section 2.12 of the Loan Agreement, Letters of Credit, is hereby modified
and amended by deleting clause (a)(ii) thereof in its entirety and inserting the
following in lieu thereof:
 
"(ii)           the Letter of Credit Usage would exceed $25,000,000, or"
 
2. No Other Amendments or Waivers.  Except in connection with the amendments set
forth above, the execution, delivery and effectiveness of this Amendment shall
not operate as an amendment of any right, power or remedy of Agent or the
Lenders under the Loan Agreement or any of the other Loan Documents, nor
constitute a waiver of any provision of the Loan Agreement or any of the other
Loan Documents.  Except for the amendments set forth above, the text of the Loan
Agreement (including, without limitation, the schedules thereto) and all other
Loan Documents shall remain unchanged and in full force and effect and Borrowers
and Guarantors hereby ratify and confirm their respective obligations
thereunder.  This Amendment shall not constitute a modification of the Loan
Agreement or any of the other Loan Documents or a course of dealing with Agent
or the Lenders at variance with the Loan Agreement or the other Loan Documents
such as to require further notice by Agent or the Lenders to require strict
compliance with the terms of the Loan Agreement and the other Loan Documents in
the future, except as expressly set forth herein.  Borrowers and Guarantors
acknowledge and expressly agree that Agent and the Lenders reserve the right to,
and do in fact, require strict compliance with all terms and provisions of the
Loan Agreement and the other Loan Documents, as amended herein.  Neither
Borrowers nor Guarantors have any knowledge of any challenge to Agent’s or any
Lender’s claims arising under the Loan Documents, or to the effectiveness of the
Loan Documents.
 
 
 

--------------------------------------------------------------------------------

 
3. Conditions Precedent to Effectiveness.  This Amendment shall become effective
as of the date hereof when, and only when, the following conditions have been
satisfied, as determined by Agent in its sole and absolute discretion:
 
(a) Agent shall have received, in form and substance satisfactory to Agent,
counterparts of this Amendment duly executed and delivered by Borrowers, Agent
and the Lenders;
 
(b) Agent shall have received a reaffirmation agreement, in form and substance
satisfactory to Agent, duly executed and delivered by Borrowers, Guarantor,
Peninsula Gaming Partners, LLC, and Agent; and
 
(c) such other information, documents, instruments or approvals as Agent or
Agent’s counsel may reasonably require.
 
4. Representations and Warranties.  In consideration of the execution and
delivery of this Amendment by Agent and the Lenders, each Borrower and each
Guarantor (Borrowers and Guarantor are referred to hereinafter collectively as
the “Loan Parties” and each as a “Loan Party”) hereby represents and warrants in
favor of Agent and the Lenders as follows:
 
(a) as to each Loan Party, the execution, delivery, and performance by such Loan
Party of this Amendment have been duly authorized by all necessary action on the
part of such Loan Party;
 
(b) as to each Loan Party, the execution, delivery, and performance by such Loan
Party of this Amendment do not and will not (i) violate any provision of
federal, state, or local law or regulation applicable to such Loan Party, the
Governing Documents of any Loan Party, or any order, judgment, or decree of any
court or other Governmental Authority binding on such Loan Party, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation of such Loan Party
(including, without limitation, any of the Notes Documents), (iii) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of such Loan Party, other than Permitted Liens, or (iv)
require any approval of such Loan Party’s members or shareholders or any
approval or consent of any Person under any material contractual obligation of
such Loan Party;
 
(c) the execution, delivery, and performance by such Loan Party of this
Amendment do not and will not require any registration with, consent or approval
of, notice to, or other action with or by, any Governmental Authority or other
Person, other than any consent or approval that has been obtained and remains in
full force and effect;
 
(d) as to each Loan Party, the Loan Documents to which such Loan Party is a
party (including, without limitation, the Loan Agreement, this Amendment and all
other documents contemplated hereby), when executed and delivered by such Loan
Party, will be the legally valid and binding obligations of such Loan Party,
enforceable against such Loan Party in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally;
 
 
2

--------------------------------------------------------------------------------

 
(e) no Default or Event of Default exists under the Loan Agreement or the other
Loan Documents; and
 
(f) as of the date hereof, all representations and warranties of each Loan Party
set forth in the Loan Agreement and the other Loan Documents are true, correct
and complete in all material respects, except to the extent such representation
or warranty expressly relates to an earlier date (in which case such statement
was true and correct in all material respects on and as of such earlier date).
 
5. Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original and all of which, taken together,
shall constitute one and the same agreement.  In proving this Amendment in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought.  Any signatures delivered by a party by facsimile transmission or by
other electronic transmission shall be deemed an original signature hereto.
 
6. Reference to and Effect on the Loan Documents.  Upon the effectiveness of
this Amendment, on and after the date hereof, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Loan Agreement, and each reference in the other Loan Documents
to “the Loan Agreement” “thereunder,” “thereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as amended hereby.
 
7. Affirmation of Guaranty.  By executing this Amendment, Guarantor hereby
acknowledges, consents and agrees that all of its obligations and liability
under the Guaranty to which it is a party and the other Loan Documents to which
it is a party remain in full force and effect, and that the execution and
delivery of this Amendment and any and all documents executed in connection
herewith shall not alter, amend, reduce or modify its obligations and liability
under such Guaranty or any of the other Loan Documents to which it is a party.
 
8. Release.  In consideration for the accommodations provided pursuant to this
Amendment, and acknowledging that Agent and the Lenders will be specifically
relying on the following provisions as a material inducement in entering into
this Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrowers and Guarantor hereby
releases, remises and forever discharges Agent and the Lenders and their
respective agents, servants, employees, directors, officers, attorneys,
accountants, consultants, affiliates, representatives, receivers, trustees,
subsidiaries, predecessors, successors and assigns (collectively, the “Released
Parties”) from any and all claims, damages, losses, demands, liabilities,
obligations, actions and causes of action whatsoever (whether arising in
contract or in tort, and whether at law or in equity), whether known or unknown,
matured or contingent, liquidated or unliquidated, in any way arising from, in
connection with, or in any way concerning or relating to the Loan Agreement, the
other Loan Documents, and/or any dealings with any of the Released Parties in
connection with the transactions contemplated by such documents or this
Amendment prior to date hereof.  This release shall be and remain in full force
and effect notwithstanding the discovery by Borrowers and Guarantor after the
date hereof (a) of any new or additional claim against any Released Party, (b)
of any new or additional facts in any way relating to the subject matter of this
release, (c) that any fact relied upon by it was incorrect or (d) that any
representation made by any Released Party was untrue or that any Released Party
concealed any fact, circumstance or claim relevant to Borrowers’ and Guarantor’s
execution of this release; provided, however, this release shall not extend to
any claims arising after the execution of this Amendment.
 
9. Costs, Expenses and Taxes.  Borrowers agree, jointly and severally, to pay on
demand all costs and expenses in connection with the preparation, execution, and
delivery of this Amendment and the other instruments and documents to be
delivered hereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for Agent with respect thereto and with
respect to advising Agent as to its rights and responsibilities hereunder and
thereunder.  In addition, Borrowers agree, jointly and severally, to pay any and
all stamp and other taxes payable or determined to be payable in connection with
the execution and delivery of this Amendment and the other instruments and
documents to be delivered hereunder, and agree to save Agent and the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes.  Borrowers hereby
acknowledge and agree that Agent may, without prior notice to Borrowers, charge
such costs and fees to Borrowers’ Loan Account pursuant to Section 2.6(d) of the
Loan Agreement.
 
 
3

--------------------------------------------------------------------------------

 
10. Section Titles.  The section titles contained in this Amendment are included
for the sake of convenience only, shall be without substantive meaning or
content of any kind whatsoever, and are not a part of the agreement between the
parties.
 
11. Entire Agreement.  This Amendment and the other Loan Documents constitute
the entire agreement and understanding between the parties hereto with respect
to the transactions contemplated hereby and thereby and supersede all prior
negotiations, understandings and agreements between such parties with respect to
such transactions.
 
12. GOVERNING LAW.  THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
13. Loan Document.  This Amendment shall be deemed to be a Loan Document for all
purposes.
 


[Remainder of page intentionally left blank]


LEGAL_US_W # 67944768.2
 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first written above.



BORROWERS: PENINSULA GAMING, LLC, a Delaware limited liability company          
 
By:
/s/ Jonathan Swain       Name:  Jonathan Swain       Title:   Chief Operating
Officer          


  DIAMOND JO, LLC, a Delaware limited liability company          
 
By:
/s/ Jonathan Swain       Name:  Jonathan Swain       Title:   Chief Operating
Officer        


  THE OLD EVANGELINE DOWNS, L.L.C. , a Louisiana limited liability company      
   
 
By:
/s/ Jonathan Swain       Name:  Jonathan Swain       Title:   Chief Operating
Officer        


  DIAMOND JO WORTH, LLC, a Louisiana limited liability company          
 
By:
/s/ Jonathan Swain       Name:  Jonathan Swain       Title:   Chief Operating
Officer      
 
 

  BELLE OF ORLEANS, L.L.C. , a Louisiana limited liability company          
 
By:
/s/ Jonathan Swain       Name:  Jonathan Swain       Title:   Chief Operating
Officer        






[SIGNATURE PAGE TO THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT]
 
5

--------------------------------------------------------------------------------

 

  KANSAS STAR CASINO, LLC , a Kansas limited liability company          
 
By:
/s/ Jonathan Swain       Name:  Jonathan Swain       Title:   Chief Operating
Officer        

 


[SIGNATURE PAGE TO THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT]
 
6

--------------------------------------------------------------------------------

 

AGENT AND LENDERS: WELLS FARGO CAPITAL FINANCE, INC. (formerly known as Wells
Fargo Foothill, Inc.), a California corporation, as Agent and as a Lender      
   
 
By:
/s/ Patrick McCormack       Name:  Patrick McCormack       Title:   Vice
President        


 




[SIGNATURE PAGE TO THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT]
 
7

--------------------------------------------------------------------------------

 


ACKOWLEDGED AND AGREED:
 
GUARANTOR:
 
 
PENINSULA GAMING CORP., a Delaware corporation
         
 
By:
/s/ Jonathan Swain       Name:  Jonathan Swain       Title:   Chief Operating
Officer        


 




[SIGNATURE PAGE TO THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT]
 
8

--------------------------------------------------------------------------------

 

